            Case 1:15-cv-05984-ER Document 11 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSEPH KOPROWSKI,
                               Plaintiff,
                                                                            ORDER
                       – against –
                                                                        15 Civ. 5984 (ER)
LONG ISLAND RAILROAD COMPANY,

                                Defendant.


Ramos, D.J.:

         On November 6, 2020, the Court instructed the parties to submit a joint status report by

no later than November 20, 2020. Doc. 9. No joint status report was submitted as of November

20, 2020. The Court then gave the parties another opportunity to submit a joint status report by

December 1, 2020, this time advising the parties that failure to comply could result in dismissal

for failure to prosecute pursuant to Fed. R. Civ. P. 41(b). Doc. 10. No joint status report was

submitted as of December 1, 2020.

         The Court therefore dismisses this case with prejudice pursuant to Fed. R. Civ. P. 41(b).

The clerk of court is respectfully directed to close this case.

It is SO ORDERED.

Dated:    December 2, 2020
          New York, New York

                                                                  EDGARDO RAMOS, U.S.D.J.
